UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6807


BERNARD MEEKS,

                   Petitioner - Appellant,

             v.

ANNE L. PRECYTHE, Director of the Missouri Department of Corrections; MARK
R. HERRING, Attorney General of Virginia,

                   Respondents - Appellees,

             and

HAROLD W. CLARKE, Director of the Virginia Department of Corrections,

                   Respondent.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00410-MSD-RJK)


Submitted: September 24, 2020                           Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Bernard Meeks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Bernard Meeks seeks to appeal the district court’s orders dismissing his 28 U.S.C.

§ 2254 petition and denying relief on his postjudgment motion. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge

recommended dismissing the petition and advised Meeks that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Meeks has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. In addition, we discern no basis for granting a certificate of appealability on the

denial of Meeks’ postjudgment motion.

       Accordingly, we deny Meeks’ motions for appointment of counsel and a certificate

of appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3